Case 1:20-cv-01098-LO-JFA Document 25 Filed 03/23/21 Page 1 of 5 PageID# 937




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



   Michael Antwi Adjei,

                         Petitioner,
                                                          Case No. l:20-cv-01098
                                                          Hon. Liam O'Grady

   Alejandro Mayorkas,in his official
   capacity as Secretary ofHomeland Security,
   et ai.

                         Respondents.




                                 MEMORANDUM ORDER


       This matter comes before the Court on the parties' respective Motions for Summary

Judgment. Dkt.9(Petitioner's Motion for Summary Judgment)and Dkt. 14(Respondents' Motion

for Summary Judgment). The matter has been fully briefed by the parties and the Court dispensed

with oral argument.

       The Court is tasked with determining whether the Petitioner, Michael Antwi Adjei, is

eligible for naturalization as a citizen of the United States. For the reasons contained herein.

Petitioner's Motion for Summary Judgment is hereby DENIED, and Respondents' Motion for

Summary Judgment is hereby GRANTED,

                                       I.   BACKGROUND


       In June of 1996, Ms. Barbara Ama(then Janet) Boateng married Kinglsey Kwame Gyasi

in Ghana. The couple immigrated to the United States and became lawful permanent residents in

June of 1999. They separated in January of 2000 and were divorced according to Ghanaian law

in April 2001. This divorce process involved Ms. Boateng's father and Mr. Gyasi's uncle
Case 1:20-cv-01098-LO-JFA Document 25 Filed 03/23/21 Page 2 of 5 PageID# 938
Case 1:20-cv-01098-LO-JFA Document 25 Filed 03/23/21 Page 3 of 5 PageID# 939
Case 1:20-cv-01098-LO-JFA Document 25 Filed 03/23/21 Page 4 of 5 PageID# 940
Case 1:20-cv-01098-LO-JFA Document 25 Filed 03/23/21 Page 5 of 5 PageID# 941
